
	

113 HR 1496 IH: Pest Free Food Supply Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1496
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Graves of Georgia
			 (for himself, Mr. Schrader,
			 Mr. Duncan of South Carolina,
			 Mr. Bishop of Georgia,
			 Mr. Poe of Texas,
			 Mr. Westmoreland,
			 Mr. LaMalfa,
			 Mr. Crawford,
			 Mr. Latta,
			 Mr. Austin Scott of Georgia,
			 Mr. Southerland,
			 Mr. Stutzman,
			 Mr. Yoho, Mr. Valadao, and Mr.
			 Broun of Georgia) introduced the following bill; which was referred
			 to the Committee on Energy and
			 Commerce
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to withdraw the proposed order published in the January 19,
		  2011, Federal Register (76 Fed. Reg. 3422) pertaining to the pesticide sulfuryl
		  fluoride.
	
	
		1.Short titleThe Act may be cited as the
			 Pest Free Food Supply
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The food and fiber
			 supply in the United States is the safest and most abundant and affordable
			 bounty in the world due to efficient application of science-based technologies
			 through the Nation’s enduring heritage of farming and ranching.
			(2)The Environmental
			 Protection Agency (EPA) supported the transition from methyl
			 bromide as a fumigant for pest eradication in 2005 under the Montreal
			 Protocol.
			(3)Sulfuryl fluoride
			 was tested and found to be a safe and viable broad-spectrum post-harvest
			 alternative to methyl bromide.
			(4)In 2002, EPA
			 presented the maker of sulfuryl fluoride with a Stratospheric Ozone Protection
			 Award.
			(5)Sulfuryl fluoride
			 has evolved into the industry standard and is critical to elimination of pest
			 contamination on foods and further processed food products derived from
			 peanuts, cotton seed, cocoa beans, wheat, rice, corn, oats, oilseeds, nuts,
			 dried fruits, and many agricultural commodities.
			(6)Sulfuryl fluoride
			 is also an important fumigant to control pests in various food and agricultural
			 processing facilities.
			(7)On January 19,
			 2011, EPA published in the Federal Register a proposed order to revoke the
			 previously approved food uses for the fumigant sulfuryl fluoride.
			(8)EPA issued the
			 proposed order not because it would have any meaningful effect on public
			 health, but because of the presence of excessively high levels of naturally
			 occurring fluoride in certain drinking water systems.
			(9)Sulfuryl fluoride is the smallest
			 contributor to total fluoride exposure, and even EPA admits that the
			 elimination of sulfuryl fluoride does not solve, or even significantly
			 decrease, the fluoride … exposure problems.
			(10)The EPA has
			 stated that, if sulfuryl fluoride is phased-out from use, industry will
			 be left with few viable sanitation alternatives.
			3.Direct withdrawal
			 of January 19, 2011, Federal Register notice pertaining to sulfuryl
			 fluorideThe Administrator of
			 the Environmental Protection Agency shall withdraw the proposed order published
			 in the January 19, 2011, Federal Register (76 Fed. Reg. 3422) pertaining to the
			 pesticide sulfuryl fluoride.
		
